SHERWOOD, P. J.
(dissenting). I dissent from two conclusions contained in the majority opinion. First, that the word, “debauch,” as used in section 1 of chapter 1, Session Laws 1921, “is practically synonymous with the phrase, ‘carnal knowledge.’ ” The statute under consideration, so far as applicable here, provides in substance that every person who takes any female under 18 years of age away from her father, mother, or other person having legal charge o-f her person “for the purpose of debauchery, illicit relationship, concubinage, prostitution, or other immoral purpose, is punishable by imprisonment in the state penitentiary not to exceed twenty years.” (Underscoring mine.)
If the word “debauchery” as used in this statute is synonymous with'the phrase “carnal knowledge,” it is also- synonymous with the phrase “sexual intercourse,” because that is the meaning of the phrase “carnal knowledge.” Webster’s New International Dictionary. 9 C. J. 19-23, and cases cited in notes 64 and 65, same page.
The phrase “illicit relationship,” as used here, has the same *123meaning as “illicit sexual intercourse.” Majority opinion. Webster’s New International Dictionary, 31 C. J. 244; State v. King, 9 S. D. 628, 70 N. W. 1046. Sexual intercourse is a crime only when it is illicit or forbidden. Hence, if the interpretation given to the word “debauch” by the majority of the court is correct as applied to this statute, the quoted part of the statute should read: “for the purpose of 'sexual intercourse,’ ‘illicit sexual intercourse/ ‘concubinage,’ ‘prostitution,’ or ‘other imnUoral purpose’ is punishable,” etc. Such construction renders the statute absurd and the word, “debauchery” useless. Instead of four specific crimes which are denounced by this statute, the majority opinion has by interpretation reduced them to three.
Such a construction violates that elementary rule, which provides : “Effect is to be given, if possible, to every word, clause and sentence so as to make them consistent and harmonious and to give a sensible and intelligent effect to each.” 36 Cyc. p. 1128, § 4b. The majority opinion construes the word “debauch” as it is construed in statutes where it is used in conjunction with the word “seduce,” as “to secude and debauch.” In this statute the word “debauchery” is used with an entirely different context and in apposition to the phrase “illicit relationship.” It is a familiar rule that “words, phrases, and sentences of a statute are to be construed as used, not in an abstract sense, but with due regard to the context, and in that sense which best harmonizes with all other parts of the statute.” 36 Cyc. p. 1131 (d). “The term debauchery is not a legal or technical term. To debauch is to corrupt in morals or principles; to lead astray morally into dishonest and1 vicious practices; to corrupt.” Athanasaw and Sampson v. U. S., 227 U. S. 326, 33 S. Ct. 285, 57 L. Ed. 528, Ann. Cas. 1913E, 911. The ordinary meaning of the word “debauch” is “to lead away from purity and virtue; to corrupt in character.” Webster’s New International Dictionary.
It is also an elementary rule of construction that words in common use are to be construed in their natural, plain, and ordinary signficance. 36 Cyc. p 114, § 3. Construed according to these rules, the word “debauch” means, corrupting character. This would make the above quoted part of the statute read: “Eor the purpose of corrupting character, illicit relationship, concubinage, prostitu?tion*etc. This construction gives effect to every word in the stat*124ute; and gives to- -the word “debauch” its usual and ordinary meaning.
No authority has been citedi in the majority opinion which construes the word “debauchery” when used in a statute or context Similar to the one now under consideration. Therefore the authorities are not in point here.
On the second proposition: I think the state proved beyond a reasonable doubt that defendants took the girls with the intent to have sexual relations with them. It is true each girl testified neither defendant had sexual intercourse with her and as far as she knew did not have with the other girl. In addition to the statement in the original opinion I wish to call attention to some other facts also appearing from the record1.
All the evidence of what occurred, in defendant’s closed car, between 4 p. m. on the afternoon of July 19th, when the girls, entered the car, and 1 p. m., on the afternoon of the 20th, when they reached Buffalo1, was drawn, sometimes reluctantly, from the lips of the two girls who participated in that long night ride. Neither defendant gave any testimony. The girls were each just past 15 years of age. One was a school girl in Sturgis; the other, a girl from the country working as a domestic in that city. Neither of. them had ever tasted intoxicating liquor -until the defendants induced them to 'drink it on this trip.
The age of the men does not appear from thewecbrd, but it does appear that one of them owned the inclosed Jewett car in which they were riding; that he was taking the other defendant to Minneapolis to get a new car defendant Duffy had just bought; that defendant Maurer had been subpcensed to be in Buffalo at x o’clock on the afternoon of July 20th, to- be a witness in a sensational case there on trial; that the men were well acquainted1 with the country' and the people and were able to cash their checks at several places along the way. Manifestly this was no school boy and' girl escapade.
Defendants were mature business men dealing with 15-year-old girls. When the defendants invited the girls to ride, they knew they must be at Buffalo in Harding county, 104 miles away, at 1 o’clock the next day, and that they were going from there to Minneapolis to get Duffy’s new car; nevertheless they promised to bring the girls back in-half an hour. Instead they drove to a *125signpost about two miles out of ¡Sturgis, where Duffy knew a quart bottle of intoxicating liquor was hid in the bushes, obtained this bottle and induced the girls to take their first drink. After that they drove through some winding roads and fields to Newell, about 20 miles a:way. The first bottle of liquor being consumed, Duffy left the car and found in a nearby alfalfa field another quart bottle of intoxicating liquor. - One of the girls testified she did not know which of the four drank the most of the liquor on the trip. Thereafter all agreed to go to Deadwood, about 40 miles away, to a dance. At Dteadwood they danced twice; then went to Lead, where the men purchased a large bottle of hard cider which they mixed with the whisky. Defendants then drove back, and, having crossed the Sturgis road at least twice without turning toward Sturgis, they drove in an opposite direction from Sturgis, 104 miles, to Buffalo. . •
Between 4. and 5 o’clock the next morning, the liquor and hard cider being all consumed,, defendants stopped at a road camp on the way and-tried- to get more-liquor. They were unsuccessful there and went on to another road- camp, where they obtained a jug (presumably a gallon) of whisky. They then drove on to Buffalo. Both girls testified defendants frequently used profane language; and one said: “They was cussing all the time.” When pressed to give some of the exact language used1 by defendants to them, and in their presence, on the trip, .they each related several words and phrases too low and vulgar to be printed, even .by letter andi dash; and said defendants used many more of similar character during the ride.
At Buffalo the girls began to inquire at the hotel how they could get back to Sturgis.. This led to the, hotel keeper’s making an inquiry and later to their being turned over to the- sheriff of Harding county, who kept them until the pursuing parents of one of the girls arrived, about 5:3o in the afternoon; whereupon the girls were turned over by the sheriff to them.
It appears from this record that one of the girls attempted to escape from the automobile on -the trip, but was preverlted from doing so by catching her arm and: dress in the door of the car and Duffy’s speeding up the car. During this episode Duffy said, “If you want to get rough, we can get rough,” and called the girl the. most vulgar -and unprintable names. The C. girl testified that *126on the way to Buffalo defendants said “they were going from Buffalo to Aberdeen and from Aberdeen to Minneapolis. Neither one of we girls wanted to go. We wanted to go back home because the folks would be worried. They did not seem to care whether the folks were worried or not. We said we did not have any clothes to make the trip to Aberdeen and Minneapolis. * * * One of them said we would get clothes and knickers and boots and sweaters at Buffalo.”
The R. girl testified that as soon as Arthur Maurer was released from the trial at Buffalo, “We were excepting to start back as soon as the hearing was over. That was the arrangement that had been made. As soon as Art was released from the trial we would all start back.” The 'C. girl said of their wait at Buffalo: “I did not know whether Art (Arthur Maurer) would come back from the courthouse or not. It is not true that we were expecting to return to the town of Sturgis that afternoon as soon as Art was released by the court, because they did not say anything about bringing us back to Sturgis. I did not know where they were going to take us. They said they were going to Minneapolis or Aberdeen.”
The record also' shows that during the trip defendants were making love to the girls, hugging and kissing them.
There is nothing consistent with an innocent or justifiable motive on the part of defendants in the record. The men took the girls for some purpose. Whether they meant to take them to Minneapolis or return them to 'Sturgis it is evident they expected to have them in their possession and control for at least one night after they left Buffalo.
This is not a case where a mere opportunity occurred for illicit relationship. It is a case where men deliberately planned to create an opportunity which would naturally lead to illicit intercourse. If the ruin of the girls was not accomplished the first night, this is no evidence it was not defendants’ purpose to accomplish it before the girls were returned to 'Sturgis. That defendant Duffy removed his hand from' under the girl’s dress when she requested him to do so may be evidence that he 'did not intend to forcibly rape her. That he had his hand there at all was an insult apd evidence that he was intending to have intercourse whenever he could gain her consent. It is common knowledge that plying young *127girls with intoxicating liquor is the most potent known agency for blunting their moral sense and breaking down the guards which protect virtue.
It is commonly known that the automobile drive, the petting party, and the whisky flask are three of the most potent agencies known in securing the destruction of young girls. All these agencies were used by the defendants from the time they secured control of the girls until the girls were rescued by their parents, 24 hours later. By procurement of defendants and with no justifiable reason or excuse the girls spent the night with them alone, on a lonely road, and in a closed car. Such conduct furnishes sufficient proof to destroy the reputation of a woman for chastity. It is and ought to be strong evidence that the man intended that result.
In Athanasaw & Sampson v. U. S., supra, the statute was directed against the transportation of any woman or girl for the purpose of prostitution or debauchery, or any other immoral purpose. The defendant contended that the word, “debauchery,” as used in the statute, meant “sexual intercourse.”
The trial court instructed the jury: “You have heard the testimony in the case in regard to the circumstances in which she was placed. You have viewed the scene where she was employed. You have examined by the testimony and your observation what was the character and what was the condition or influence in which the girl was placed by the defendants. Was or was not it a condition that would necessarily and naturally lead to a life of debauchery of a carnal nature relating to sexual intercourse between man and woman?”
In reviewing this Mr. Justice.McKenna said: “It is true that the court did1 not give to the word debauchery or to the purpose of the statute the limited definition and extent contended for by defendants, nor did the court make the guilt of the defendants ■ to-depend upon having the intent themselves to debauch the girls or to-intend that someone else should do- so. In the view of the court the statute had a more comprehensive prohibtion and was designed to reach acts which might ultimately lead to that phase of debauchery which consisted in sexual [intercourse]. * * * The plan and place justified the instruction; * * * The employment to which she was entised was an efficient school of debauchery.” The judgment of conviction was affirmed.
It was not necessary that defendants ask these gilds to have-*128sexual -intercourse to show their' intent. In a very similar case arising in Minnesota the court said: “During their ride the stranger made coarse advances to Lenora. * * * While there was no- direct proposal of sexual intercourse, the things said and) done were full of suggestions, and, considering them with the false personation, the misrepresentation, and the aimless-driving about th.e country, there can be little doubt that he enticed Lenora 'from 'home for that immoral purpose. There is no other plausible explanation of his conduct. The jury’s finding was to that effect, and it is sustained by the evidence.” State v. Eckelberry, 153 Minn. 494, 191 N. W. 256.
In the instant case the men said they would bring the girls •back in 30 minutes. They drove them about -200 miles back and forth with apparently no purpose except to keep- them' in their company, and they claimed to be driving under assumed names.
In People v. Claudius, 8 Cal. App. 597, 97 P. 687, the court said of similar evidence as to purpose: “To say that-the conduct of the defendant in relation to this girl was .not • satisfactory evidence of the intent charged, notwithstanding the joint -protest, would be to destroy the force of the established principle that one is conclusively presumed to contemplate the probable consequences of his own acts. The intent charged was a matter of fa-ct which was for the jury to determine, and with'their determination we-are perfectly satisfied.”
■ The following cases' support -this view: People v. Wah Lee Mon, 59 Hun, 626, 13 N. Y. S. 767; Weldon v. State, 165 Wis. 452, 162 N. W. 428; Weisiger v. Commonwealth, 215 Ky. 172, 284 S. W. 1039; Cowherd v. Commonwealth, 217 Ky. 475, 290 S. W. 348; State v. Martin, 28 N. M. 489, 214 P. 575; State v. Eckelberry, 153 Minn. 494, 191 N. W. 256; State v. Lauzer, 152 Minn. 279, 188 N. W. 558; People v. Spriggs, 119 App. Div. 236, 104 N. Y. S. 539.
In the instant case the jury and the trial court saw both defendants. They also saw the girls and observed the manner in which they gave their testimony. -This court has not seen the defendants nor the girls and had no opportunity to observe the manner in which they gave testimony. The testimony of the girls is in some important particulars conflicting. In my view the evidence fully sustains the verdict, and the judgment and order appealed) from should be affirmed.